Citation Nr: 0417948	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.

(The issue of entitlement to an effective date earlier than 
October 1, 1986, for the award of service connection for 
residuals of frostbite of the left lower extremity and right 
above the knee amputation will be addressed in a separate 
decision).


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, and was a prisoner of war from February 1944 to 
March 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied specially adapted housing and a special 
home adaptation grant.  In February 2002, the Board remanded 
the matter for due process considerations.  In May 2004, the 
veteran testified at a Board videoconference hearing.

As set forth in more detail below, a remand of this matter is 
required.  The appeal will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing is available to a veteran who has 
permanent and total service-connected disability due to:  (1) 
the loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.  38 
U.S.C.A. § 2101(a); 38 C.F.R. § 3.809 (2003).  The phrase 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2003).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations or for assistance in 
acquiring a residence already adapted with necessary special 
features is available to a veteran who does not qualify for 
specially adapted housing under the criteria cited above, but 
is entitled to compensation for permanent and total 
disability which:  1) is due to blindness in both eyes with 
5/200 or less visual acuity or 2) includes the anatomical 
loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a (2003).

In this case, the record shows that service connection is 
currently in effect for the following disabilities:  right 
above the knee amputation (60 percent disabling); generalized 
anxiety disorder (30 percent disabling); degenerative left 
knee disorder associated with right above the knee amputation 
(20 percent disabling); arthritis of the left ankle (20 
percent disabling); residuals of a gunshot wound to the right 
scapular area (10 percent disabling); residuals of a back 
strain of the lumbosacral iliac area (10 percent disabling); 
residuals of a gunshot wound of the left knee (10 percent 
disabling); duodenal ulcer (10 percent disabling); residuals 
of frostbite of the left lower extremity (10 percent 
disabling); and residuals of malnutrition (10 percent 
disabling).  The veteran's combined disability rating is 90 
percent and a total rating based on individual 
unemployability due to service-connected disabilities has 
been in effect since October 1, 1986.  The veteran is also 
entitled to special monthly compensation under 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a) on account of anatomical 
loss of one foot, effective October 1, 1986.  Entitlement to 
automobile and adaptive equipment has been established.  

In October 2002, the veteran filed an application for a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations.  He indicated that he had a prosthesis for his 
service-connected right lower extremity disability, but was 
only able to wear it for a few hours daily.  He also 
indicated that he was continually on crutches and also 
experienced difficulties with his service-connected low back, 
left knee, and left ankle disabilities.  

In support of his claim, the veteran submitted a letter from 
a private prosthetist who indicated that as a result of a 
fall and resulting damage to the distal end of his residual 
limb, the veteran was unable to ambulate without the aid of 
crutches.  He indicated that unless there was medical 
intervention to remove scar tissue, restore sensation to the 
limb, reduce the nerve pain, and solve flexibility issues, 
the veteran's condition would remain static or worsen.  

The RO has denied the veteran's claim, finding that the 
record does not show that he is permanently and totally 
disabled due to the loss of use of a lower extremity, 
together with the residuals of organic disease or injury 
which so affects the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, or a 
wheelchair.  

There is no indication, however, that the veteran has been 
afforded a VA medical examination in connection with his 
claim.  Given the evidence of record, the Board finds that a 
medical examination and opinion is necessary under the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

The Board also notes that the VCAA provides that VA has a 
duty to notify a claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA also has a duty to advise the 
veteran to identify any other evidence or information which 
he feels may support his claim.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  A review of the record indicates that 
the veteran has not yet received the required notification 
with respect to the issue on appeal.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002.

2.  The veteran should be afforded a VA 
medical examination to determine whether 
his service-connected disabilities are of 
such a nature and severity to entitle him 
to specially adapted housing or a special 
home adaptation grant.  The veteran's 
claims folder should be provided to the 
examiner for review in connection with 
the examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran has a permanent and total 
service-connected disability due to the 
loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair.  
The examiner should be asked to furnish a 
rationale for any opinion provided.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
	WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



